NDFL 2458 (Rev. l i/l()) Judgmcnt in a Criminnl Case

Sheet 1

 

UNITED STATES DISTRICT COURT
Northern District of Florida

UNITED STATES OF AMERICA
V.

WlLLlAl\/i THOMAS DURHAM

Case Number'.

USM Nurnber:

JUDGMENT IN A CRIMINAL CASE

31 l 801'25-00 i /MCR
26016-017

Lauren Cobb (Appointed - AFPD)

 

\./\..J\.../\.../\../\._/\._/\._./\_/

THE DEFENDANT:

§ pleaded guilty to count(s) One of the lndictment en Apl'il 30, 20} 8

Defendant’s Af£orney

 

|:} pleaded nolo contendere to count(s)

 

which was accepted by the court.

E:| was found guilty on count(s)

 

after a pfea of not guilty.
The defendant is adjudicated guilty of these offenses:`
Titie & Scction Nature of Offense

is U.S.C. §§ 922(§)(1)$1<:1
- 924(@1)(2)

Possession of a Firearm and Arnrnunition by a
Convictcd Felon

The defendant is sentenced as provided in pages 2 through 7

the Scntcncing Reform Act of 1984.
!:i The defendant has been found not guilty on count(s)

Oi`fense Ended Count

Septernber l";', 2017 One

of this judgmentl The sentence is imposed pursuant to

 

i:] Count(s) [:] is

 

l:i are dismissed en the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fuliy paid. if ordered to pay
restitution, the defendant must notify the court and United States attomey ofmateriai changes in economic circumstances

February 13, 2019

 

Date of lmnosition of .I ud,<_',ment

W,&za%

Signature of Judge

jA-¢éj?/w~

M. Cascy Rodgcrs, Uch States District Judge
Name and 'l`itle of.ludge

March 59?

,2019

 

E)ate

 

 

NDFL 245B {Rev. il/ié) Judgnrent in a Crirninai Case

Shect 2 a imprisonment

 

 

indgment ~ Page 2 of 7

DEFENDANT: WlLLlAM THOMAS DURHAM
CASE NUMBER: 3:18cr25-001/MCR

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

110 months as to Ccunt One. The court orders that to the extent the defendant is sentenced by the state
court on the charges referenced in paragraph 52 of the presentence report, Escambia County Case No. i?-
CF-lS¢il, that this federai sentence shall run concurrently with 30 months of that State court sentence.
Further, the court designates the state prison for service of this sentence

The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be designated to a Bureau of Prisons facility for confinement to FCI Coleman,
Florida, or FCI Jessup, Georgia, so that he may have contact with his family

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program, both during
incarceration and on reentry through a residential reentry eenter.

The court recommends the defendant’s piacenrent into the BOP’s Residential Drug Abuse Program. Additionally, while
awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of sentence, or for any other reascn, the
court orders the defendant to complete Dr'ug Education classes and fully participate in the BOP’s nonresidentiai drug abuse
treatment program. Further, the court strongly recommends that the defendant participate in any cognitive behaviorai therapy
programming available '

The defendant is remanded tc tire custody of the United States Marshal.

The defendant shali surrender to the United States Marshai for this district

|:| at i:| a.m. |___| p.m. on

|:| as notified by the United States Marshal.

 

The defendant shail surrender for service of sentence at the institution designated by the Bureau of Prisons:

i:i before 2 p.m. on

 

i:i as notified by the United States Marshai.

i:i as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

 

 

UNl'l`ED S'l`A’l`ES MARSI'iAL

By

 

DEPUTY UNETED STATES MARSHAL

NDFL. 245}3 (Rev, 11{16) Judgmcnt in a Cri:ninal Case
Sheet 3 -- Supervised Reieasc

 

JudgrnentiPage 3 of 7
DEFENDANT: WlLLlAM THOMAS DURHAM
CASE NUMBER: 3:18cr25-0()l/MCR

SUPERVISED RELEASE

Upon reiease from imprisonment, you will be on supervised release for a term of : 3 years as to Count One.

 

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
2. You must not uniawfully possess a controlled substancel
3. You must refrain from any unlawful use of a controiied substance You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests ther'eai`ter, as determined by the court
ij The above drug testing condition is suspended, based on the court's determination that you

,_¢

pose a low risk of future substance abuse. (check rfapph'cable)

4. You must cooperate in the collection of DNA as directed by the probation officer. (check yapph'cable)

f:i You must comply with the requirements of the Sex Offender Registration and Notifrcation Act (42 U.S.C. § 16901, er seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check dnppircabr'e)

6. f:i You must participate in an approved program for domestic violence (check Ja;y)ircab!e)

You must compiy with the standard conditions that have been adopted by this court as weii as with any other conditions on the attached
page `

NDFb 245}3 {Rcv. fl/EG) .Eudgment in a Crinrinai Case
Sheet 3A j Supervised Reiease

 

Jt)dgmenthage 4 of 7

 

DEFENDANT: WILLIAM THOMAS DURHAM
CASE NUMBER: 3:i80r25-0()l/'MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised reiease, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and conditionl

i. You must report to the probation office in the federal_iudicial district where you are authorized to reside within 72 hours of your
release from impr'isonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initiaily reporting to the probation office, you wiil receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfuliy the questions asked by your probation officer.

5. You must live at a pEace approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the peopie you live with), you must notify the probation officer at least 10 days before the change. if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per weel<) at a lawqu type of empioyment, uniess the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find fult~time employment unless the probation officer excuses
you from doing so. lf you pian to change where you work or anything about your work (such as your position or your job
responsibiiities), you must notify tire probation officer at least 10 days before the change If notifying the probation ofticer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If` you know someone has been
convicted of a felony, you must not knowingiy communicate or interact with that person without first getting the permission of the
probation officer.

. if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). .

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must compiy with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must foliow the instructions of the probation officer reiated to the conditions of supervision

 

 

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overr)r`ew of P)'oban'on and Super'w`sed
Releose Cond:'n'ons, available at: w\vw.uscourts.gov.

Defendant's Signature Date

 

 

NDi-`l.. 245B (Rev. l lflé) }udgrnent in a Crinrinal Case
Sheet 3D - Supervised Releasc

 

Judgrnent_Page 5 of 7

DEFENDANT: WlLLiAl\/l THOMAS DURHAM
CASE NUMBER: 3218cr25~00i/MCR

SPECIAL CONDITIONS OF SUPERVISION

l. You must be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process Treatment should include participation in a Cognitive Behavior
Therapy program You will be tested for the presence of iilegal controlled substances or alcohol at any
time during the term of supervision

2. You must submit your person, property, home, or vehicle to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release You must warn
any other occupants that the premises may be subject to searches pursuant to this condition An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that you have violated a
condition of your supervision and that the areas to be searched contain evidence of this violation Any
search must be conducted at a reasonable time and in a reasonable manner.

 

NDFL 245B (Rev. l l/l 6) Judgment in a Criminal Case
Sheet 5 j Criminal Monctary Penalties

 

 

ludgmeut-- Page 6 of 7
DEFENDANT: WILLIAM THOMAS DURHAM

CASE NUMBER: 3218c1‘25~00l/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

JVTA Assessment*

Assessment ______" Fine Restitution
TOTALS $ lO0.00 $ 0 - None $ 0 ~ Wa.ived $ 0 - None
[:] The determination of restitution is deferred until . An Amended Judgment in ci Criminarl Case (A0245C) will be entered

alter such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or I’ercentage
TOTALS $ $

l:i Restitution amount ordered pursuant to plea agreement $

i:i The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

i:| 'l`he court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:i tlie interest requirement is waived fortlie l:l fine i:i restitution

i:| tlie interest requirement for the |:l fine i:l restitution is modified as follows:

* justice for Victims of Trafficl<ing Act of 2015, Pub. l_,. No. l iii-22
** Findings for the total amount of losses are required under Chapters 109A, l l(), llUA, and il3A of 'i`itle 18 for offenses committed on`or
after Septernber 13, 1994, but before April 23, 1996.

 

 

 

NDFL 245]3 (Rev. ll/'i6) Judgment in a Crimina! Case
Sheet 6 j Schcrluie of Payments

 

judgment _ Page 7 of 7
DEFENDANT: WlLLiAl\/l 'l_`HOl\/.EAS DURHAM
CASE NUMBER: 31 l 801'25-00 l/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ lOO.(}O Special Monetary Assessment due immediately, balance due

I:l not later than , or

l:i in accordance with l:i C, |:| D, i:| E, or i:l Fbelow; or

B i:i Payment to begin immediately (rnay be combined with E C, ij D, or i:i F below); or

 

 

C l:| Payment in equal (e.g., weekly, monthly, qzrm-rer'ly) installments of $ over a period of
(e.g., months oryem-s), to commence (e.g., 30 01'60 dnys) alter the date of this judgment; or

D |:| Payment in equal (e.g., weeki'y, monthly quarrer!y) installments of $ over a period of
(e.g., months or yenrs), to commence (e.g., 30 01‘60 danny after release from imprisonment to a

term of supervision; or

E i:l Payment during the term of supervised release will commence within (e.g., 30 01‘60 days) after release from
imprisonment The court will set the payment plan based on an assessment of tire defendant’s ability to pay at that time; or

F l:l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financiai Responsibiiity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

i:l Joint and Several

Det`endant and Co-Defendant Names and Case Numbers dnc/riding defendant mmrbe:j, 'l`otal Amount, Joint and Several Amount,
and corresponding payee, if appropriate
l:| The defendant shall pay the cost of prosecution

|:l The defendant shall pay tile following court cost(s):

13 The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Preliminary Order of Forfeiture entered on June 8, 2018 (doc. #27).

 

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
int_erest, (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

